Ford, Judge:
The proper value for dutiable purposes of certain electrical equipment covered by the appeals for a reappraisement enumerated in the schedule “A,” attached hereto and made a part hereof, is before the court for determination.
The parties hereto have entered into a stipulation of facts ivherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to the merchandise covered by the appeals for reap-praisement enumerated on the schedule attached hereto and made a part hereof:
That on the dates of exportation thereof to the United States, the market values or the prices at which such or similar merchandise was freely sold or freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, were the appraised values, less the buying commission, as stated on the invoices.
That all of the merchandise covered by all of the appeals for re-appraisement, the subject of this stipulation was entered subsequent *805to February 27,1958, and none of the merchandise is identified in the Final List published by the Secretary of the Treasury, T.D. 54521.
That the appeals for reappraisement enumerated on the schedule attached hereto and made a part hereof may be deemed submitted upon this stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the electrical equipment in issue and that said value is the appraised value, less buying-commissions as stated on the invoices.
Judgment will be entered accordingly.